UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934(Amendment No.3)* Southern Connecticut Bancorp, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 84264A102 (CUSIP Number) Lawrence B. Seidman, 100 Misty Lane, Parsippany, NJ 07054 (973) 952-0405 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) March 16, 2009 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). This statement on Schedule 13D which was filed on November 6, 2007, Amendment No. 1 which was filed on January 20, 2009,and Amendment 2 which was filed on February 2, 2009 on behalf of Seidman and Associates, L.L.C (“SAL”), Seidman Investment Partnership, L.P. (“SIP”), Seidman Investment Partnership II, L.P. (“SIPII”), Broad Park Investors, L.L.C. (“Broad Park”), LSBK06-08, L.L.C., Lawrence Seidman individually (“Seidman”) and Neal Axelrod ("Axelrod"),collectively the “Reporting Persons” with respect to the Reporting Persons’ beneficial ownership of shares of Common stock (“the Shares”) of Southern Connecticut Bancorp, Inc., a Connecticutcorporation, (“the Issuer”) is hereby amended as set forth below: Such statement on Schedule 13D is hereinafter referred to as the “Schedule 13D”. Terms used herein which are defined in the Schedule 13D shall have their respective meanings set forth in the Schedule 13D. 4. Purpose of Transaction On January 30, 2009, Seidman, in his capacity as the Manager of SAL, sent a letter to the Companynominating himself and Axelrod for election to the Company's Board of Directors at the Company's next Annual Meeting of Shareholders. (A copy of this letter with attachments is attached hereto as Exhibit A.) This Schedule 13D filing is a refiling of the nominating letter and exhibits to be in compliance with the Issuer's Bylaws. 5. Interest in Securities of the Issuer (a)(b)(c) As of the close of business on March 13, 2009, the Reporting Persons owned beneficially an aggregate of 178,625shares of Common Stock, which constituted approximately 6.64% of the 2,688,152shares of Common Stock outstanding as of February 6, 2009, as disclosed in the Issuer's Earnings Press Release for the period ended December 31, 2008. Except as set forth in this Item 5, none of the Reporting Persons owns beneficially or has a right to acquire beneficial ownership of any Common Stock, and except as set forth in this Item 5, none of the Reporting Persons has effected transactions in the Common Stock during the past sixty (60) days except for previously reported transactions. 2 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:March 16, 2009 /ss/ Lawrence B. Seidman Lawrence B. Seidman, Manager, Seidman and Associates, L.L.C. /ss/ Lawrence B. Seidman Lawrence B. Seidman, President of the Corporate General Partner, Seidman Investment Partnership, L.P. /ss/ Lawrence B. Seidman Lawrence B. Seidman, President of the Corporate General Partner, Seidman Investment Partnership II, LP /ss/ Lawrence B. Seidman Lawrence B. Seidman, Investment Manager, Broad Park Investors, L.L.C. /ss/ Lawrence B. Seidman Lawrence B. Seidman, Investment Manager, LSBK06-08, L.L.C. /ss/ Lawrence B. Seidman Lawrence B. Seidman, Individually /ss/ Neal S. Axelrod Neal S. Axelrod 3 EXHIBIT A SEIDMAN AND ASSOCIATES, LLC 100 Misty Lane Parsippany, NJ 07054 (973) 952-0405 (973)781-0876 fax March 16, 2009 Via Federal Express Ms. Rosemarie Romano Southern Connecticut Bancorp Inc. 215 Church Street New Haven CT06510 Dear Ms. Romano: Seidman and Associates, LLC (SAL) is a shareholder of Southern Connecticut Bancorp, Inc. (the “Company”). SAL and I (“Mr. Seidman”), in my capacity as the Manger of SAL, hereby nominate myself (Lawrence B. Seidman) and Neal S. Axelrod (“Mr. Axelrod”) for election to the Company’s Board of Directors at the Company’s next Annual Meeting of Shareholders.This nomination is made in accordance, and in compliance with Article 1 Section 1.13 of the Company’s Bylaws. The information required by Article I Section 1.13 of the Company’s Bylaws is provided as follows: (a) Name and address of each proposed nominee: 1. Mr. Seidman 19 Veteri Place, Wayne, New Jersey07470 2. Mr. Axelrod 3 Marigold Court, Edison, New Jersey08820 (b) The principal occupation of each proposed nominee: 1. Mr. Seidman’s principal occupation is as the manager of various entities involved in the purchase, and sale, of shares of financial institutions. 2. Mr. Axelrod, through Neal S. Axelrod, P.A., is a Certified Public Accountant with a general accounting practice. (c) The total number of shares of capital stock of the Company that SAL and Mr. Seidman are aware will be voted for each proposed nominee is approximately 178,625. These shares are owned by Mr. Seidman and Mr. Axelrod, as well as the entities and individuals for whom Mr. Seidman exercises voting control. (d) Enclosed and incorporated herein by reference is a copy of the proxy statements for Union Center National Bancorp, Inc. which contains the information required by Regulation 14A of the Securities Exchange Act of 1934 for Mr. Seidman. (e) Enclosed and incorporated herein by reference is the information required by Regulation 14A of the Securities Exchange Act of 1934 for Mr. Axelrod and a copy of his resume. (f) The name and residence address of the notifying shareholder: Seidman and Associates, LLC 100 Misty Lane Parsippany NJ07054 (g) The number of shares (Record Holder 1,000 shares, Beneficial Holder 37,002 shares) of capital stock of the Corporation owned by the notifying shareholder: Record Holder 1,000 shares, Certificate Number SCB0445 In addition, each of the nominees is the individual owner of 100 shares of the Company’s stock and is qualified for service on the Board of Directors as provided in Article 1 Section 1.13 of the Company’s Bylaws. Also enclosed herewith are the appropriate consents of Mr. Seidman and Mr. Axelrod acknowledging their consent to be named in SSE’s proxy statement as nominees and to serve as a director if elected. This nomination letter is being filed prior to the time period stated in the Company’s Bylaws and will be re-filed to comply with the time period established in the Bylaws. If you require any additional information, please place your request in writing and set forth the legal basis upon which your request is being made. Please contact me if you wish to discuss this matter in more detail. Very truly yours, SEIDMAN AND ASSOCIATES, LLC BY: LAWRENCE B. SEIDMAN, MANAGER LBS:jb Exhibit 14A for Neal Axelrod Neal S. Axelrod is fifty-five years of age and his residence address is 3 Marigold Court, Edison, New Jersey08820.He graduated from Lehigh University in 1974 with a Bachelor of Science degree in Business and Economics with majors in Accounting and Management.From 1975-1978, he was employed as an accountant by Berenson Adler & Co., and from 1978 to the present, he has operated his own accounting practice through Neal S. Axelrod, CPA.From 1989 to 2000, he was the Executive Vice President of North Edison Baseball and Softball League, and from 1986-2002 was Executive Vice President of CJ Mustangs.From 1998 to the present, he has been Executive Vice President Of Israel Sports Exchange, and from 1998 to the present, he has been a member of the New Jersey State Federation of Baseball Umpires and Interscholastic Athletic Association and Union County Amateur Softball Association. Neal S Axelrod PO Box 307 Colonia NJ 07067 908-447-1118 Education: 1974 Graduated BS in Business and Economics with majors in Accounting and Management from Lehigh University. 1971 Graduated Matawan Regional High School; member of National Honor Society; honors in Math Professional Experience: 1975-PresentFounded Neal S Axelrod PA CPA. 1975-1978 Employed by Berenson Berenson Adler & Co, CPAs. CPA Licenses:New Jersey Areas of Practice: Small businesses High bracket individuals Domestic and international clientele Tax returns:Individuals, Partnerships, S Corporations, C Corporations, Trusts, Estates and Gifts Expert witness Current Associations: 2007-Present Director of Tofutti Brands Inc 2007-Present Chairman of the Audit Committee for Tofutti Brands Inc 1998-Present Member of NJ State Federation of Umpires 1998-Present Member of NJ State Interscholastic Athletic Association 1998-Present Member of Union County Amateur Softball Association 1994-Present Executive Vice President and Director of Israel Sports Exchange Prior Associations: 1989-2000Executive Vice President and Director of North Edison Baseball & Softball League 1986-2002Executive Vice President and Director of CJ Mustangs Personal: Age55 Marital statusDivorced Children 3, all grown Hobby Coached very competitive girls softball for 15 years, retired; now just umpire CERTIFICATION Lawrence B. Seidman, upon his oath certifies as follows: 1. I hereby consent to being named in the Southern Connecticut Bancorp, Inc. proxy statement as a nominee and to serve as a director if elected /s/ Lawrence B. Seidman By: Lawrence B. Seidman STATE OF NEW JERSEY }SS. COUNTY OF Morris BEFORE ME, a notary public in and for the State of New Jersey, County of Morris, did personally appear LAWRENCE B. SEIDMAN, who made oath under penalty of perjury that the aforesaid facts are true and correct to the best of his knowledge, information and belief. GIVEN under my hand and seal this 27th day, January, 2009. /s/ Jennifer Ann Bermudez Jennifer Ann Bermudez Notary Public, Morris Co., NJ My Commission Expires Aug. 19, 2011 CERTIFICATION Neal S. Axelrod, upon his oath certifies as follows: 1. I hereby consent to being named in the Southern Connecticut Bancorp, Inc. proxy statement as a nominee and to serve as a director if elected /s/ Neal S. Axelrod By: Neal S. Axelrod STATE OF NEW JERSEY }SS. COUNTY OF Middlesex BEFORE ME, a notary public in and for the State of New Jersey, County of Middlesex, did personally appear NEAL S. AXELROD, who made oath under penalty of perjury that the aforesaid facts are true and correct to the best of his knowledge, information and belief. GIVEN under my hand and seal this 28th day, January, 2009. /s/ Marzena Deskiewicz MarzenaDeskiewicz Notary Public of New Jersey My Commission Expires June 27, 2013 SCHEDULE 14A (Rule 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14 (a) of the Securities Exchange Act of 1934 (Amendment No.2) Filed by the Registrant [ ] Filed by a Party other than the Registrant [X] Check the appropriate box: Preliminary Proxy Statement [X] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e) (2)[ ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Rule 14a-11 (c) or Rule 14a-12 CENTER BANCORP, INC. (Name of Registrant as Specified In Its Charter) COMMITTEE TO PRESERVE SHAREHOLDER VALUE Seidman and Associates, LLC Seidman Investment Partnership, LP Seidman Investment Partnership II, LP Broad Park Investors, LLC Berggruen Holdings North America Ltd. Chewy Gooey Cookies, L.P. LSBK06-08, L.L.C. Harold Schechter Raymond Vanaria Lawrence Seidman (Name of Person (s) filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules 14 (a)-6(i) (4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total Fee Paid: [ ] Fee paid previously with preliminary materials [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: CENTER BANCORP, INC. ANNUAL MEETING OF SHAREHOLDERS May 15, 2007 PROXY STATEMENT OF THE CENTER BANCORP, INC. COMMITTEE TO PRESERVE SHAREHOLDER VALUE (THE "COMMITTEE") [OPPOSES THE BOARD OF DIRECTORS OF CENTER BANCORP, INC.] This Proxy Statement and WHITE proxy card are being furnished to holders of the common stock (the "Shareholders"),(the "Common Stock") of Center Bancorp, Inc. (the "Company") a New Jersey Corporation, in connection with the solicitation of proxies (the "Proxy Solicitation") by the Center Bancorp, Inc. Committee to Preserve Shareholder Value (the "Committee"). The Annual Meeting of Shareholders is to be held on May 15, 2007 at the Suburban Golf Club, 1730 Morris Avenue, Union, New Jersey, at 10:00 a.m.(the "Annual Meeting"). Shareholders who own the Common Stock on April 2, 2007 will be entitled to vote ("Annual Meeting Record Date"). The Company's principal executive offices are located at 2455 Morris Avenue, Union, NJ 07083. At the Annual Meeting, the Company will be seeking (i) the election of four Directors for a term of three years or until a successor has been elected and qualified and (ii)to transact such other business as may properly come before the Annual Meeting. There are presently fourteen members of the Board of Directors. The Committee members own approximately 1,294,240 shares, which represents 9.76% of the Company's outstanding Common Stock [13,248,406] as of March 21, 2007, based upon the Company's Preliminary Proxy Statement dated March 21, 2007. The Committee will amend, if required, its share ownership percentage in a subsequent letter to shareholders after the Company announces in its definitive proxy material the number of shares outstanding on the Record Date. The Committee is soliciting the votes of other Shareholders to elect three (3) Directors for a three year term at this year's Annual Meeting in opposition to the four (4) directors nominated for election by the Company. The Committee is soliciting your proxy in support of the election of Harold Schechter (Schechter), Raymond Vanaria (Vanaria) and Lawrence Seidman (Seidman)(the "Committee Nominees") to the Company's Board of Directors. The Committee consists of the Committee Nominees, Seidman and Associates, L.L.C.("SAL"), a New Jersey Limited Liability Company; Seidman Investment Partnership, L.P.; ("SIP"), a New Jersey Limited Partnership; Seidman Investment Partnership II, L.P.("SIP II"), a New Jersey Limited Partnership; Broad Park Investors, L.L.C. (“Broad Park”), a New Jersey Limited Liability Company; Berggruen Holdings North America Ltd. (“Berggruen”), an International Business Company; Chewy Gooey Cookies, L.P. (“Chewy”), a Delaware Limited Partnership; LSBK06-08, L.L.C. (“LSBK”), a New Jersey Limited Liability Company; Schechter, Vanaria and Seidman. This Proxy Statement and WHITE proxy card are being first mailed or furnished to Shareholders on or about April 5, 2007. The Committee's goal is to preserve shareholder value and it is the opinion of the Committee that one of the best ways to accomplish this goal is through the representation of a significant shareholder on the Board of Directors. Mr. Seidman requested that the Board be expanded by one (1) and that he be added to the Board. (See “Background” section below.) This would have avoided the need for a time consuming and expensive proxy contest. The Company refused this request. Through representation on the Board of Directors, the Committee's Nominees will attempt to persuade the Board of Directors to: (i) accelerate the repurchase of stock pursuant to the Company’s present authorized share repurchase program; and (ii) retain an investment banker to determine the value of the Company in a sale versus remaining independent. To accomplish the Committee’s goals, the Committee Nominees, if elected, will need the cooperation of five of the other Directors. Remember, your last dated proxy is the only one that counts, so return the WHITE card even if you delivered a prior proxy. We urge you not to return any proxy card sent to you by the Company. Your vote is important, no matter how many or how few shares you hold. If your shares are held in the name of a brokerage firm, bank, or nominee, only they can vote your shares, and only upon receipt of your specific instructions. Accordingly, please return the WHITE proxy card in the envelope provided by your Bank or Broker or contact the person responsible for your account and give instructions for such shares to be voted for the Committee Nominees. Every Shareholder should be aware that if his shares are held through a bank, brokerage firm, or other nominee, they will not be able to change their vote at the Annual Meeting, unless they obtain a legal proxy from the bank, brokerage firm, or other nominee. Since this is a contested election for directors, there should not be any broker non-votes, which means that brokers cannot vote on a client’s behalf without instructions, so every shareholder should provide these instructions to their broker. Broker non-votes occur when a bank or brokerage firm holding shares on behalf of a shareholder does not receive voting instructions from the shareholder by a specified date before the Annual Meeting and the bank or brokerage firm is not permitted to vote those undirected shares on specified matters under applicable stock exchange rules. Thus, if you do not give your broker specific instructions, your shares may not be voted on those matters and will not be counted in determining the number of shares necessary for approval. Please refer to the Company’s proxy statement for a full description of management’s proposals, the securities ownership of the Company, the share vote required to ratify each proposal, information about the Company’s Officers and Directors, including compensation, and the date by which Shareholders must submit proposals for inclusion at the next Annual Meeting. If your shares are registered in more than one name, the WHITE proxy card should be signed by all such persons to ensure that all shares are voted for the Committee's Nominees. Holders of record of shares of Common Stock on the Annual Meeting Record Date are urged to submit a proxy, even if such shares have been sold after that date. The number of shares of Common Stock outstanding as of the Annual Meeting Record Date is disclosed in the Company's proxy statement. Each share of Common Stock is entitled to one vote at the Annual Meeting. If you have any questions or need assistance in voting your shares, please call: D. F. King & Co. Attn: Richard Grubaugh 48 Wall Street New York, New York 10005 (Call Toll Free (800)735-3591) BACKGROUND On June 29, 2006, Mr. Seidman and certain members of the Committee filed a Schedule 13D disclosing ownership of 7.57% of the Company’s outstanding shares. In addition, Peter R. Bray, a shareholder of the Company and Mr. Seidman’s attorney, sent a letter dated June 27, 2006 nominating Seidman, Vanaria, and Schechter for election to the Company’s Board of Directors at the Company’s next annual meeting. Shortly thereafter, Mr. Seidman had a phone conversation with John J. Davis (“Davis”), the President and Chief Executive Officer of the Company and its primary banking subsidiary. Mr. Seidman requested a meeting with Mr. Davis and any other directors Mr. Davis thought appropriate. On August 1, 2006, Mr. Seidman and his counsel met with Mr. Davis and the Company’s counsel. At the meeting, Mr. Seidman requested the board be expanded by one and that he be placed on the board. Mr. Seidman also discussed, that in his opinion, the financial performance of the Company was not satisfactory. There was also a very general discussion concerning ways to improve financial performance by expense control, better asset allocation between loans and securities, and accretive acquisitions. On September 27, 2006, Mr. Seidman sent a letter to Mr. Davis in response to the Company’s September 21, 2006 press release. Mr. Seidman was critical of the two balance sheet restructurings done by the Company, which resulted in the Company incurring a loss. Mr. Seidman also took issue with the Company’s statement that his addition to the board would have a “disruptive effect.” Mr. Seidman had previously offered to provide names and phone numbers of Board Chairmen and other directors of financial institutions of which he served on the board so the Company could conduct proper due diligence. Mr. Seidman noted that based on information he had, the Board had not contacted a single person at any of these financial institutions. Mr. Seidman requested Mr. Davis not be re-elected to the Board and be terminated as President and Chief Executive Officer of the Company and its primary banking subsidiary. On November 2, 2006, Mr. Seidman wrote Mr. Davis complaining about the Company’s poor earning performance. On December 7, 2006, Messrs Seidman, Vanaria, and Schechter met with, and were interviewed separately by, the Company’s Nominating Committee. At this meeting, Messrs Seidman, Vanaria, and Schechter provided the Nominating Committee with their business and professional backgrounds and answered any questions posed by the Nominating Committee and the Company’s counsel. On January 30, 2007, Mr. Seidman sent a letter to John J. Davis stating that the fourth quarter 2006 earnings were “pathetic.” On January 30, 2007, the Company issued a press release announcing that the Board of Directors nominated Brenda Curtis, Donald Kein, Norman F. Schroeder, and Mr. Davis, all present members of the Board, for re-election to the Board at the 2007 Annual Meeting, and rejected the nominations of Messrs Seidman, Schechter and Vanaria. By letter dated January 31, 2007, Mr. Seidman requested the Company provide the most current shareholder lists; including the NOBO/CEDE/Philadep list. After requesting Mr. Seidman sign a confidentiality agreement, which he did, the Company provided certain shareholder lists to Mr. Seidman. On March 20, 2007, Mr. Seidman sent Mr. Davis a letter commenting upon the Company's 10% staff reduction and requesting disclosure as to whether senior management, including Mr. Davis, are - or will be - reducing their salaries to share the pain since the overstaffing occurred on their watch. Mr. Seidman stated that if disclosure was not made immediately about salary reductions for the senior team, he will assume none has been, or will be, instituted. THE COMMITTEE'S GOAL: OUR GOAL IS TO MAXIMIZE THE VALUE OF THE COMPANY'S STOCK FOR ALL SHAREHOLDERS The Committee believes its fellow Shareholders have the same goal: to maximize the value of the Company's stock they purchased. The Committee believes that the Company should immediately retain an investment banker to analyze the Company's value in a sale versus remaining independent to assist the Company's Board in reaching an informed decision on how to maximize shareholder value. An investment banking firm would be able to provide the Board with invaluable statistical and market data that the Company could not obtain on its own. This information should assist the Board in making an informed financial decision. In addition, the investment banker would also be asked to evaluate whether the Company can make in-market acquisitions that are accretive (acquisitions that will add to the earnings per share of the Company within one year) and hopefully suggest ways to improve the Company’s efficiency ratio. The Committee does not know whether or not the Company has already engaged an investment banker or financial advisor to conduct the type of work referred to herein. The Committee members or their affiliates will not engage in any transaction with the Company if its Nominees are elected. In addition, the Committee members will not have an interest in a business combination or transaction other than as a shareholder if its Nominees are elected. In addition, the Committee members have not had any preliminary merger discussions with any acquirer and/or acquiree. The only way the Committee can be assured that its proposals receive appropriate consideration is through Board representation. The Committee has urged management to pursue acquisition/merger discussions with potentially interested banks so the Company could properly compare the economic benefits of an acquisition of other financial institutions to a sale of the Company. No guarantee, or assurance, can be given that the Committee's proposals would result in a maximization of shareholder value. It is simply, and solely, the Committee's opinion that these proposals are likely to produce positive results for all Shareholders. FOURTH QUARTER 2005 AND FIRST QUARTER 2006 BALANCE SHEET RESTRUCTURING The Board has restructured the Company’s balance sheet twice, in the fourth quarter of 2005 and first quarter of 2006. The first restructuring reduced the fourth quarter financial results. (SEE OF COMPANY PRESS RELEASE DATED DECEMBER 19, 2005.) In the Company’s March 27, 2006 press release on page 1, the Company announced the second balance sheet restructuring. The restructuring resulted in an after-tax charge of approximately $2.4 million, which resulted in the Company recording a loss for the first quarter of 2006. The Company stated that it “expects that its net interest margin will improve by approximately 30 basis points as a result of these actions, and for the year, earnings per share will improve between $0.03 and $0.06.” The Company was wrong on both points. The net interest margin for calendar year 2006 was 14 basis points lower than calendar year 2005(289 basis points to 275 basis points) and the earnings per share was $0.34 lower in calendar 2006 than 2005 ($0.63 to $0.29.) COMPANY’S SHARE REPURCHASE PROGRAM In the Company’s March 27, 2006 press release on page 1, it announced that the Board approved an increase to its share repurchase program. The total buyback authorization equaled 671,802 shares. The Company only repurchased 269,578 shares in calendar 2006, but did not repurchase any shares in the fourth quarter of 2006, as shown on the below schedule. Shares Repurchased 2006 Company Name Q1-Mar Q2-Jun Q3-Sep Q4-Dec Center Bancorp, Inc. 0 208,304 61,274 0 Source: SNL Financial LC* *Mr. Seidman has the consent of SNL Financial LC to use the data contained herein. The Committee Nominees would attempt to persuade the Company to accelerate the purchase of stock pursuant to the above authorized share repurchase plan. To accomplish this goal, the Committee Nominees, if elected, will need the cooperation of five of the other Directors. COMPANY’S POOR EFFICIENCY RATIO The Company stated in the December 19, 2005 press release (paragraph 4, page 1), “that it would be taking separate action to improve efficiency and restrain the growth of operating overhead” and that, “[t]he Board of Directors and management team recognize the need to improve operating efficiency in light of declining margins.” The Company, in its March 27, 2006 press release on page 1, announced that it had completed its efficiency review and would be moving forward to improve its efficiency with initiatives in the second quarter of 2006. If any of the initiatives were actually implemented, it is not clear from the financial results. In the fourth quarter of 2006, noninterest expenses were $890,000 higher than in the second quarter, while operating revenue was $596,000 lower. As the below schedule demonstrates, the Company’s efficiency ratio has not improved. CNBC’s Efficiency Ratio First Quarter 2006 79.65 Second Quarter 2006 75.16 Third Quarter 2006 77.90 Fourth Quarter 2006 94.05 Source: SNL Financial LC THE COMPANY’S TOTAL RETURN COMPARED TO THE SNL BANK $1B TO $5B INDEX On June 29, 2006, Mr. Seidman caused a Schedule 13D to be filed disclosing ownership of more than 5% of the Company’s outstanding shares. The schedule set forth below illustrates the Company’s total return for the indicated periods. Total return is defined as the percentage change in the company’s common stock over the selected period with all dividends being reinvested on the ex-dividend date. Total return ending Dec. 31, 2006 1 Year 3 Year 5 Year CNBC 48.38% -5.21% 119.63% SNL Micro Cap Bank Index1 12.00% 43.82% 156.71% Total return from June 30, 2006 to Dec. 31, 2006 CNBC 10.57% SNL Micro Cap Bank Index1 5.06% Source: SNL Financial LC 1 Includes all publicly-traded banks with market caps less than $250 million. As the above schedule demonstrates, the Company’s three year and five year total return performance is clearly inferior to the SNL Index. THE COMPANY’S RETURN ON AVERAGE ASSETS AND RETURN ON AVERAGE EQUITY To examine the relative financial performance of the Company, Mr. Seidman constructed a peer group of publicly traded commercial banks based on size and location. Since the Company had $1.05 billion in total assets at the end of 2006, the asset range of the peers was $250 million below and above that point. As for the location, Mr. Seidman chose the Mid-Atlantic region. This query resulted in 17 companies1. The peer group median for return on average assets for 2006 was 0.99%, compared to just 0.37% for the Company. The peers had a median return on average tangible equity of 12.07% for 2006, versus 5.02% for the Company. In Mr. Seidman’s opinion, no comparison involving earnings would be favorable to the Company. With respect to credit quality the Company would be compared favorably to its peers. Return on average assets is calculated as net income as a percentage of average assets. This ratio measures how effectively a company manages the overall size of its balance sheet. Return on average tangible equity is calculated as net income, adjusted for tax-effected amortization of intangibles, as a percentage of average tangible equity. This ratio measures how effectively a company manages its capital. 1Peersare ACNB, ALNC, ASRV, BERK, BMTC, CNND, CZNC, FCEC, FLIC, FLPB, FNCB, FRBK, GFLS, PGC, SHBI, SMBT and TBBK. Source: SNL Financial LC THE COMPANY’S LAST TWO YEARS OPERATING INCOME Reviewing the Company’s operating income for the last two years clearly demonstrates the need for improvement. During the four quarters of 2005, net income before taxes less gain on sale of securities (operating income) ranged from $1.9 million to $2.3 million. During the first three quarters of 2006, operating income was between $1.0 million and $1.3 million. In the fourth quarter of 2006, operating earnings equaled -$205,000 (net income before taxes of $596,000 less securities gains of $801,000.) Therefore, operating income is going in the wrong direction and is now negative. Source: SNL Financial LC THE COMPANY’S EARNINGS PER SHARE HISTORY A review of the Company’s per share earnings from calendar year 1999 to calendar year 2006, as shown in the following chart, again reinforces the need for improvement. Earnings Per Share YEAR Q1-Mar Q2-Jun Q3-Sep Q4-Dec Total 2006 -.08 .10 .10 .17 .29 2005 .17 .18 .15 .14 .63 2004 .18 .19 .21 .20 .78 2003 .18 .16 .16 .18 .68 2002 .22 .23 .23 .19 .86 2001 .15 .15 .16 .19 .65 2000 .13 .13 .13 .14 .54 1999 .12 .12 .12 .12 .50 Source: SNL Financial LC THE BOARD OF DIRECTORS SHOULD BE DE-CLASSIFIED If the Committee Nominees are elected they will propose an amendment to the Company’s By-Laws to de-classify the Board so that all the directors will stand for election each year. Presently the Board is split into three classes with approximately one-third (1/3) of the Board standing for election each year. A classified board can prevent shareowners from mounting a successful opposition to the entire board, because only one-third of the directors are up for election in any given year. By way of contrast, a declassified board would stand for election in its entirety, every year. If the Board is de-classified, this would permit a third party to seize control of the Board (subject to regulatory approval) in a single election, in contrast to a staggered Board which would require two separate elections to gain a majority of the Board, and three elections to remove the entire Board. The Committee Nominees will need the support of five additional Board members to gain Board approval for its amendment to de-classify the Board. Shareholder approval is not required to amend the Company’s By-laws. THEREFORE A VOTE FOR THE COMMITTEE NOMINEES IS A VOTE TO START THE PROCESS TO ACCELERATE THE SHARE REPURCHASE PROGRAM, ATTEMPT TO DO AN ACCRETIVE ACQUISITION, AND IF NOT POSSIBLE, SELL THE COMPANY FOR A PREMIUM PRICE, WHICH IS OPPOSED BY THE PRESENT BOARD AND MANAGEMENT Each Shareholder should be aware that the present election is only to elect four Directors to the Board of Directors of the Company (the Committee is running three nominees) and has nothing to do with the election of Directors for the Bank, the principal operating subsidiary of the Company. The present Directors of the Company, even if the Committee Nominees win this election, will still be able to appoint the Board of Directors of the Bank, including the Company Nominees, even if they lose the election. The Committee Nominees, if elected, will (i) review in detail the Company’s business plan, (ii) discuss the Company’s business plan with the Company’s management, advisors, and the other directors and (iii) based upon their past business experience, make recommendations they believe will have the effect of increasing the Company’s net income, earnings per share, earning assets and deposits. There is no assurance that the Committee Nominees would have any suggestions that the Company had not already considered. Furthermore, there is no assurance that any suggestions made by the Committee Nominees would be approved by a majority of the Company’s Board. The first thing the Committee Nominees would request is that the Company implement an aggressive stock repurchase program. Shortly after implementing the repurchase program, the Committee Nominees would attempt to persuade the Company to pursue an accretive acquisition. The Board of Directors of the Company would have to determine a satisfactory price, which could be either all cash or stock or a combination of cash and stock. (The Board would have to make the same determination with respect to the consideration to be received in connection with a sale of the Company.) To accomplish the Committee's goal, the Committee Nominees, if elected, will need the cooperation of five of the other Directors. Furthermore, the Committee Nominees' plans could change, subject to the fiduciary duty they will owe to all Shareholders, if elected. On March 16, 2007, the Company announced a definitive merger agreement to acquire Beacon Trust Company ("Beacon"), a privately held limited purpose trust company with $1.3 billion in managed assets based in Madison, New Jersey, in consideration for approximately $5.6 million in cash and an additional $4.7 million in the Company's stock, for a total equity value of approximately $10.3 million.
